DETAILED ACTION

1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.

2.  Applicant is reminded that Applicant’s terminal disclaimer filed 7/24/19 disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending application serial number 15/689,159 had been entered and is proper.  

3.  Applicant is reminded that the terminal disclaimer filed on 1/17/19 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,950,047 had been reviewed and was accepted.  The terminal disclaimer has been recorded.

4.  Note that SEQ ID NO: 6 and SEQ ID NO: 10 are heteroclitic peptides (a form of a peptide in which an amino acid residue (in these instances, the first amino acid residue) were modified from the original, wild-type sequence (i.e., YISPWILAV and YLFPQLISV, respectively). SEQ ID NO: 12 (GLVGLIFAV) is a wild-type peptide from CD38 protein and SEQ ID NO: 6 is a wild-type peptide from CS1 protein.

Applicant is reminded that although the claims recite a judicial exception (i.e., the natural peptide that consists of or comprises SEQ ID NO: 12 and/or the natural peptide that consists of or comprises SEQ ID NO: 16), the claims do not seek to tie up the said judicial exception such that others cannot practice it.  In addition, it is not routine and conventional to add the said judicial exception peptide to a composition comprising the other two peptides recited in the instant claims that are non-naturally occurring peptides

6.  Applicant is reminded that in view of Applicant’s change in continuing data for the instant application from a continuation to a divisional of parent application serial no 12/995,661 (now US patent 9,096,681), the prior rejection of record of claims 129-135 and 155 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.9,096,681 had been withdrawn.
	





7.  The following is an Examiner’s statement of reasons for allowance:

a. Claims 129-131, 133-144 and 146-154 are pending and are allowable.

     	b. The terminal disclaimer filed 1/17/19 over U.S. Patent Serial No. 9,950,047 is 		acceptable.

c. The terminal disclaimer filed 7/24/2019 over application serial no. 15/689,159 is/was acceptable. However, said application was abandoned on 3/18/21.

d. See #4 above.

e. The claimed composition is not taught or suggested by the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644